If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     May 16, 2019
               Plaintiff-Appellee,

v                                                                    No. 340582
                                                                     Huron Circuit Court
MATTHEW SCOTT BENTLEY,                                               LC No. 97-003958-FC

               Defendant-Appellant.


Before: REDFORD, P.J., and MARKEY and K. F. KELLY, JJ.

PER CURIAM.

        In 1998, defendant, then aged 15, was convicted of first-degree home invasion, MCL
750.110a(2), first-degree felony murder, MCL 750.316(1)(b), and possession of a firearm during
the commission of a felony, MCL 750.227b. Relevant here, defendant, who was tried as an
adult, was sentenced to life in prison without the possibility of parole for the first-degree murder
conviction. In 2017, the trial court resentenced defendant, in accordance with MCL 769.25a, to
32 to 60 years in prison for the murder conviction. We affirm.

        On September 2, 1997, when he was 14 years old, defendant broke into several
residences in Bad Axe, Michigan, one of which belonged to the victim and her husband.
Defendant discovered and obtained a firearm that the victim’s husband kept in the house. While
defendant was attempting to steal money from a drawer, the victim approached him. Defendant
shot her with the firearm and fled the house. The victim subsequently died of the gunshot
wound. A jury found defendant guilty of all charges, including first-degree felony murder, and
the trial court sentenced defendant to a mandatory prison term of life without the possibility of
parole.

       In People v Hayes, 323 Mich. App. 470, 473-474; 917 NW2d 748 (2018), this Court
explained the recent evolution in the law regarding the treatment of juveniles who committed
murder and face or received mandatory sentences of life without parole:

               In Miller v Alabama, 567 U.S. 460; 132 S. Ct. 2455; 183 L. Ed. 2d 407
       (2012), the United States Supreme Court held that mandatory punishment of life
       in prison absent the possibility of parole for a defendant who was under the age of
           18 at the time of the sentencing offense violates the Eighth Amendment’s
           prohibition against cruel and unusual punishments. The Miller Court did not
           indicate whether its decision was to be retroactively applied to closed cases
           involving juvenile offenders. In light of Miller, the Michigan Legislature enacted
           MCL 769.25, which provides a procedural framework for sentencing juvenile
           offenders who have committed offenses punishable by life imprisonment without
           the possibility of parole; this provision applied to pending and future cases.
           Anticipating the possibility of Miller’s retroactive application for closed cases, the
           Legislature also enacted MCL 769.25a, which would be triggered if our Supreme
           Court or the United States Supreme Court were to hold that Miller applied
           retroactively. And subsequently, in Montgomery v Louisiana, 577 US __; 136 S
           Ct 718; 193 L. Ed. 2d 599 (2016), the United States Supreme Court held that the
           rule announced in Miller, which was a new substantive constitutional rule, was
           retroactive on state collateral review. Accordingly, MCL 769.25a took effect.[1]

        Under MCL 769.25a(4)(b), prosecutors were directed to “file motions for resentencing in
all cases in which the prosecuting attorney will be requesting the court to impose a sentence of
imprisonment for life without the possibility of parole.” If the prosecuting attorney does not file
a motion to seek a sentence of life without parole regarding a particular defendant, “the court
shall sentence the individual to a term of imprisonment for which the maximum term shall be 60
years and the minimum term shall be not less than 25 years or more than 40 years.” MCL
769.25a(4)(c). In the present case, the prosecutor did not file a motion requesting a life sentence
without the possibility of parole. Accordingly, the trial court sentenced defendant under MCL
769.25a(4)(c), imposing a sentence of 32 to 60 years’ imprisonment.

        “This Court reviews sentencing decisions for an abuse of discretion.” People v Skinner,
502 Mich. 89, 131; 917 NW2d 292 (2018). “A trial court abuses its discretion when its decision
falls outside the range of reasonable and principled outcomes.” People v Duncan, 494 Mich. 713,
722-723; 835 NW2d 399 (2013). A sentence constitutes an abuse of discretion if it violates the
principle of proportionality, which requires a sentence imposed by a court to be proportionate to
the seriousness of the circumstances surrounding the offense and the offender. Skinner, 502
Mich. at 131-132. The trial court’s fact-finding is reviewed for clear error and questions of law
are reviewed de novo. Id. at 137 n 27.

       Defendant first argues that the trial court erred when it failed to adequately address the
       2
Snow objectives and the “attributes of youth” discussed in Miller. In People v Wines, 323 Mich
App 343, 350-352; 916 NW2d 855 (2018), this Court discussed the sentencing of a juvenile
offender when a sentence of life without parole is not being pursued by the prosecution,
observing:



1
  The Miller Court, however, did not establish a complete bar against sentencing a juvenile
offender to life without parole. Miller, 567 U.S. at 479.
2
    People v Snow, 386 Mich. 586; 194 NW2d 314 (1972).


                                                    -2-
              The range of potential minimum terms under MCL 769.25a is very
       substantial—from 25 years to 40 years. There are no sentencing guidelines to
       guide a trial court’s exercise of discretion within that very substantial range. . . . .

                [T]he objectives generally relevant to sentencing were first articulated by
       the Michigan Supreme Court in People v Snow, 386 Mich. 586, 592; 194 NW2d
       314 (1972), and have been often reiterated by our courts. In Snow, the Court
       explained that in imposing sentence, the court should “balance” the following
       objectives: (1) reformation of the offender, (2) protection of society, (3)
       punishment of the offender, and (4) deterrence of others from committing like
       offenses. The process of properly balancing these objectives in the case of a minor
       defendant necessitates consideration of the distinctive attributes of youth. For
       example, consideration of what the Supreme Court described as
       youth’s diminished culpability and greater prospects for reform, Miller, 567 U.S. at
       471, relates directly to Snow’s consideration of reformation and the protection of
       society. Similarly, the Supreme Court’s reference to the diminished penological
       justifications for imposing the harshest sentences on juvenile offenders correlates
       with Snow’s inclusion of punishment and deterrence as relevant factors in a
       sentencing determination. Taking the distinctive attributes of youth into account is
       consistent with both Michigan’s long-stated sentencing objectives and the United
       States Supreme Court’s judgment that “youth matters.” We conclude that a failure
       to consider the distinctive attributes of youth, such as those discussed in Miller,
       when sentencing a minor to a term of years pursuant to MCL 769.25a so
       undermines a sentencing judge’s exercise of his or her discretion as to constitute
       reversible error. [Citations, quotation marks, alterations, and ellipses omitted.]

        The Wines panel concluded that there is no constitutional requirement that the trial court
specifically make findings in regard to the Miller factors except in the context of a decision
whether to impose a sentence of life without parole. Wines, 323 Mich. App. at 352. The Court
also ruled that “when the sentence of life imprisonment without parole is not at issue, the
[sentencing] court should be guided by a balancing of the Snow objectives and in that context is
required to take into account the attributes of youth, such as those described in Miller.” Id.

        In examining the record, we conclude that the trial court adequately considered and
balanced the Snow objectives along with the attributes of youth. The trial court considered
defendant’s age, his childhood upbringing, his family, his conduct while in prison, his remorse,
the victim’s statement, and, as a useful reference, the sentencing guidelines for second-degree
murder. The trial court stated that the purposes for its sentence included rehabilitation,
punishment, and deterrence, which directly correlate to the Snow factors. Although the trial
court did not explicitly address the “Miller factors,” doing so was not required because a
sentence of life without parole was not a sentencing option. See Wines, 323 Mich. App. at 352.




                                                 -3-
Rather, the trial court was merely required to consider the attributes of youth.3 Reversal is
unwarranted.

         Next, defendant argues that the trial court improperly considered inaccurate information
in determining his sentence. We disagree. A defendant is entitled to be sentenced on the basis of
accurate information. People v McGraw, 484 Mich. 120, 131; 771 NW2d 655 (2009). If a
defendant is sentenced on the basis of inaccurate information, resentencing is required. People v
Jackson, 487 Mich. 783, 792; 790 NW2d 340 (2010). Upon our review of the record, we are
convinced that the presentence investigation report (PSIR) was not inaccurate when it stated that
defendant failed to complete any mental health treatment program while in prison other than
“Cognitive Thinking, Ethical Challenges, and Cage Your Rage.” Defendant contends that the
record establishes that he did complete mental health treatment. The only documentation that
defendant cites in support of his position identifies numerous meetings with social workers and
physicians as well as several meetings with psychologists while defendant was in prison between
1998 and 2001. These documents, however, appear to simply memorialize routine reviews and
meetings to determine how defendant was adjusting to prison life. For example, two of the
meetings occurred approximately one year apart and were called annual reviews. There is
nothing in the record indicating that he engaged in and completed mental health programs.
Accordingly, the PSIR was not inaccurate, and the trial court did not err in referencing it.
Moreover, defendant’s failure to complete mental health programs was but one factor of many
the trial court referenced.

       We similarly reject defendant’s contention that his counsel was ineffective for failing to
object to the purportedly inaccurate PSIR information. Since this information was not
inaccurate, trial counsel had no duty to raise a futile objection. See People v Putman, 309 Mich
App 240, 245; 870 NW2d 593 (2015).

        Finally, we reject defendant’s contention that the trial court improperly modified an
invalid sentence when it amended the judgment of sentence to clarify that defendant’s felony-
firearm sentence ran consecutively to the other offenses. MCR 6.435(A) provides:

                  Clerical mistakes in judgments, orders, or other parts of the record and
          errors arising from oversight or omission may be corrected by the court at any



3
    At the sentencing hearing, the trial court stated:
                  So you look at the behavior but you also have to consider this, what about
          the circumstances that brought the Defendant before the Court to begin with? As
          highlighted by [defense counsel], Defendant’s father was in prison for committing
          Criminal Sexual Conduct upon the Defendant’s own sister. July of ’97, the
          Defendant was temporarily placed in foster care regarding an argument that he
          had with his mom. His mother was eventually charged with Receiving and
          Concealing Stolen Property during this time period, and this is a 14-year-old. He
          was suspended from school . . . . [Emphasis added.]



                                                    -4-
       time on its own initiative or on motion of a party, and after notice if the court
       orders it.

        At defendant’s original sentencing in 1998, the trial court explicitly stated that the felony-
firearm sentence was to be served before the sentences for his other two convictions. Defendant
has long since served this two-year sentence. Although following resentencing the trial court
failed to check the proper box in the judgment of sentence to indicate that the sentence was to be
consecutive, when alerted by the Michigan Department of Corrections, the trial court corrected
this clerical mistake on its own initiative, which was within its authority under MCR 6.435(A).
See People v Comer, 500 Mich. 278, 293; 901 NW2d 553 (2017) (“Under this subrule, a court
may correct a clerical mistake on its own initiative at any time, including after a judgment has
entered.”).4

       We affirm.

                                                              /s/ James Robert Redford
                                                              /s/ Jane E. Markey
                                                              /s/ Kirsten Frank Kelly




4
  Defendant maintains that appellate counsel was ineffective for filing a late brief that resulted in
the forfeiture of oral argument. Assuming that this issue is even properly before us and that
appellate counsel’s performance was deficient, defendant has failed to demonstrate the requisite
prejudice. People v Carbin, 463 Mich. 590, 599-600; 623 NW2d 884 (2001).


                                                 -5-